DETAILED ACTION

This Office Action is in response to Applicant's application filed on 03 December 2020. Currently, claims 1-11 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/12/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method, device and computer program).  Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 10-11 recite a schedule creation method wherein that creates a transport schedule of a transport device on which a product is transported to a work position determined for each production process by the transport device and sets a first score to the work position and a transport path of the transport device, sets a second score to the product, and decides the product to be transported by the transport device from among the products at a plurality of the work positions based on the first score and the second score.  The claims are directed to scheduling   transporting products.  Under prong 1 of Step 2A, these claims are considered abstract because the claims are certain methods of organizing human activity such as certain methods of organizing human activity such as commercial interactions (including business relations).  Applicant’s claims show scheduling transporting products where scheduling is a type of organizing and transporting products is a commercial interaction so the claims show a type of organizing human activity based on commercial interactions including business relations.  Under prong 2 of Step 2A, the judicial exception is not integrated into a practical application because the claims (the judicial exception and any additional elements individually or in combination such as a schedule creation device and a program causing a computer to function) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular Dependent claims 2-9 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing scoring based on priority or presence or absence or start times and updating the scores and retracting the product and deciding the product to be transported next.  

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "harder" in claim 6 is a relative term which renders the claim indefinite.  The term "harder" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably For purposes of compact prosecution, this is being interpreted as the passage of transport can occur.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Masami et al. (JP2001117624A) (3/12/21 IDS citation no. 2). 

Claims 1, 10-11:
Masami, as shown, discloses the following limitations of claims 1, 10-11:
A schedule creation device (and corresponding method and program) that creates a transport schedule of a transport device on which a product is transported to a work position determined for each production process by the transport device the schedule creation device comprising: a schedule creation unit that sets a first score to the work position and a transport path of the transport device, sets a second score to the product (see para [0011], showing time required for each process where it would be obvious to one of ordinary skill in the art that time in this context is a type of score that improves the scheduling in Masami by enabling comparisons ), and decides the product to be transported by the transport device from among the products present at a plurality of the work positions based on the first score and the second score (see para [0028], showing defining a transport priority and see para [0031], showing dispatching rule  )

	Claim 2:
	Further, Masami discloses the following limitations:
wherein the schedule creation unit sets the first score based on whether or not passage of the transport device to the work position and the transport path is possible (see para [0029], where warning can be considered the score when not possible and see para [0038]-[0039], showing not satisfying the shipping plan and raising priority) and sets, based on a preset priority of each work position, the second score of the product present at the work position (see para [0031], showing various priority or dispatching rule based on different types of time parameters)

Claim 4:

wherein the schedule creation unit sets the second score based on a work start time at the work position determined in a predetermined production schedule in addition to the priority of each work position (see para [0025], showing input date and time which represents start time   and see para [0031], showing priority rule based on current position)

Claims 3, 5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Masami, as applied above, and further in view of Tadano et al. (US 2020/0293028 A1) (hereinafter Tadano)

Claims 3, 5, 9:
Masami does not specifically disclose wherein the schedule creation unit sets the first score to the work position based on the presence or absence of the product present at the work position and a situation of production work to the product.  In analogous art, Tadano discloses the following limitations:
wherein the schedule creation unit sets the first score to the work position based on the presence or absence of the product present at the work position and a situation of production work to the product (see para [0020], "transportation operation control device according to one aspect of the present invention includes an acquisition means for acquiring presence status information representing presence statuses of articles at a plurality of sites, an influence degree calculation means for calculating a magnitude of a degree of influence of the pre-process site on the transportation source site, using a calculation criterion, based on the 
wherein the creation schedule creation unit updates the first score of the transport path, through which the transport device transporting the product passes, based on the second score of the product that is transported by the transport device (see para [0056]-[0062], showing updating calculations based on dynamic presence of the different articles)
wherein, when the product is allocated to the transport device, the schedule creation unit calculates a correspondence relationship between the work position after the product is transported and the product, calculates the first score after transport and the second score of the product based on the correspondence relationship, and decides the product to be transported next (Fig 10 and para [0112], showing usage rate after completed transaction and then updating calculation management table and see para [0055], where the importance degree shows what transportation operation to perform next)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Masami with Tadano because considering the presence enables more effective balancing of transporting by better transferring articles by using weightings coefficients and improve logistics efficiency (see Tadano, para [0002]-[0009]).        
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transportation operation control method as taught by Tadano in the production management system of Masami, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Masami, as applied above, and further in view of Aqlan et al. (US 2014/0343711 A1) (hereinafter Aqlan)

Claim 6:
Masami does not explicitly disclose wherein the first score is set to a greater value as a passage of the transport device is harder, the second score is set to a greater value as priority of the production work of the product with the second score is higher, and the  Aqlan discloses the following limitations:
wherein the first score is set to a greater value as a passage of the transport device is harder, the second score is set to a greater value as priority of the production work of the product with the second score is higher, and the schedule creation unit selects the product having the second score set to a greater value than the first score set to the transport path of the product, to which the second score is set, as a transport candidate (see para [0054]-[0055], showing assigning the lower priority  to the product order shipping date)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Masami with Aqlan because setting the score to the greater priority enables ore effective scheduling by making more optimized determinations to the sequence of operations (see Aqlan, para [0004]).          
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the decision support system for order prioritization as taught by Aqlan in the production management system of Masami, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Masami and Aqlan, as applied above, and further in view of Phillips et al. (US 2019/0180229 A1) (hereinafter Phillips)

Claim 7:
Masami and Aqlan do not specifically disclose wherein the schedule creation unit decides to retract the product, to which a maximum second score is set, in a case where there is no product to which the second score greater than the first score set to the transport path of the product is set.  In analogous art, Phillips discloses the following limitations:
wherein the schedule creation unit decides to retract the product, to which a maximum second score is set, in a case where there is no product to which the second score greater than the first score set to the transport path of the product is set (see para [0094], showing removing the request and see para [0062], showing maximum ranges that is used for scheduling platform)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Masami and Aqlan with Phillips retracting the product when there is no greater second score can improve the delivery of 
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for product delivery as taught by Phillips in the Masami and Aqlan combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Masami, as applied above, and further in view of Kasper et al. (US 2007/0143131 A1) (hereinafter Kasper).

Claim 8:
Masami does not specifically disclose wherein, in a case where there are a plurality of the transport devices, the schedule creation unit sets the first score of the transport path, through which the transport device having already decided the product to transport passes, to a value such that passage of another transport device is impossible.  In analogous art, Kasper discloses the following limitations:
wherein, in a case where there are a plurality of the transport devices, the schedule creation unit sets the first score of the transport path, through which the transport device having already decided the product to transport passes, to a value such that passage of another transport device is impossible (see para 
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Masami with Kasper because setting the score to such a value enables the user a specific type of user-specific definition such that the optimization has more user control (see Kasper, para [0005]-[0007]).            
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the automated cost generator as taught by Kasper in the production management system of Masami, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624